
	

114 SRES 135 ATS: Making minority party appointments for the 114th Congress.
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 135
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Reid submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Making minority party appointments for the 114th
			 Congress.
	
	
 That the following be the minority membership on the following committee for the remainder of the 114th Congress, or until their successors are appointed:
 Committee on Foreign Relations:Mr. Cardin, Mrs. Boxer, Mr. Menendez, Mrs. Shaheen, Mr. Coons, Mr. Udall, Mr. Murphy, Mr. Kaine, and Mr. Markey.
 Committee on Small Business and Entrepreneurship:Mrs. Shaheen, Ms. Cantwell, Mr. Cardin, Ms. Heitkamp, Mr. Markey, Mr. Booker, Mr. Coons, Ms. Hirono, Mr. Peters.
			
